DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 06/17/2019.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. Claim 1 recites “distributing a subject matter”, “providing viewpoints on the subject matter”, “collecting, collating and analyzing the viewpoints”, “storing the subject matter”, “pushing the results” and “allowing views to review”. The limitations under its broadest reasonable interpretation cover Methods of Organizing Human activities but for the recitation of generic computer components (i.e., 
Claim 11 recites “entering a subject matter”, “delivering said subject matter”, “providing response”, “compiling results”, and “pushing said results”. Claim 11 is also directed to non-statutory subject matter for similar reasons set forth in claim 1.
Claim 16 recites “collecting, collating, and distributing worldwide viewpoints of particular issues”.  The limitations under its broadest reasonable interpretation cover Methods of Organizing Human activities related to managing personal behavior, relationships or interactions between people (i.e., social activities). The limitations can also be performed in the human mind, or by a human using a pen and paper. Claim 16 recites the additional limitations “devices controlled by platform users”, “a remote processor”, and “a remote storage device”. The recited platform, devices, a remote processor, a remote storage are considered as general computer components. The performance of the limitations using generic computer components does not preclude the claim limitation from being in the certain methods of organizing human activity grouping. Accordingly, the claim recites an abstract idea.

The judicial exceptions are not integrated into a practical application. Claims 1 and 11 recite one additional element, i.e., platform that is used only for providing the results. Claim 16 recites devices, a remote processor, and a remote storage device, but these are simply generic computer elements. The generic computer elements are used to perform generic computer functions of entering data, accessing the platform, analyzing data, and storing data. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the platform, devices, a remote processor, and a remote storage device are considered as generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception, which does not provide an “inventive concept”. Specification indicates that a general purpose computer can be used to implement the invention (Page 4). The courts have held that detailed steps for an invention directed to an abstract idea does not make the invention patent-eligible. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2011/0231226), in view of Poltz (US 2017/0270547).

As to claim 1, Golden discloses the invention as claimed, including a method for collecting, collating, and distributing worldwide viewpoints of particular issues to multiple users who may be interested in said particular issues (¶0010, “After raw data is collected from the survey participants, the data is conventionally processed by highly skilled people or sophisticated computer programs to produce a resulting composite data set”), comprises 
a presenter distributing a subject matter relating to said particular issues to said multiple users (Fig. 4A; Fig. 4F; ¶0013, “After making the survey available to participants, the survey author will generally invite the participants to access the survey via a browser”; ¶0076, “high quality survey questions, another factor that may be considered is how questions are grouped. For example, questions that are related with respect to subject matter may be grouped sequentially or at least near each other”; ¶0085, “the survey are presented, and based on the details, the particular survey participant pool size is reasonably large”); 
said multiple users accessing said subject matter, and providing viewpoints on said subject matter as well as user data (Figs. 4E-5A; ¶0009, “The survey participants provide answers to survey questions, and the answers provided constitute raw data”; ¶0013, “When participants access and complete the survey, the survey author receives information related to how particular questions on the survey have been answered”); 
collecting, collating and analyzing of said viewpoints and user data (¶0010, “After raw data is collected from the survey participants, the data is conventionally processed by highly skilled people or sophisticated computer programs to produce a resulting composite data set”, ¶0013, “the survey author has access to both individual response and aggregate results from many participants”; ¶0041, “The results of the surveys are collected, analyzed, and consolidated with survey expertise embedded in the survey web-software application 118”; ¶0082, “the analysis of survey question responses may enable the survey host or survey requestor to classify all of the response from each particular survey participant”); 
storing said subject matter as well as results of collecting, collating and analyzing of said viewpoints and user data (¶0021, “Survey responses from the computing devices are stored and organized”; ¶0063, “information in the repository 118a can be updated at the time the survey is requested and after survey responses are received from survey participants”; ¶0082; ¶0103, “The survey participant profile, also called a personal profile, is stored in the data repository 118a”); 
pushing said results to platforms (¶0041, “displays survey results to the survey requestor”).

Although Golden discloses pushing said results to platforms (¶0041), Golden does not specifically disclose allowing viewers to review said results through said platforms. However, Poltz discloses allowing viewers to review said results through said platforms (¶0063, “the results are tabulated and published”; ¶0066, “Results of the public opinion poll are fed back to the user on their device, showing where their responses fit in the overall poll data”;  ¶0100, “results may be shared with all users of the application during the poll window”; ¶0101; ¶0103; ¶0107, “response data can be shared among users or the public (#570)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as claimed to modify the system of Golden to include allowing viewers to review said results through said platforms, as taught by Poltz because it would help facilitate discussion and sharing of the poll results in progress among the population base, and may drive additional participation from potential users who support or disagree with the prevailing result (Poltz; ¶0101).

As to claim 2, Golden discloses the method of claim 1, wherein said user data includes country, age, and gender of said multiple users (Figs. 4E-5A; ¶0080, “gender, age, household income, geographic location, hobbies, or any other single or composition of characteristics”; ¶0102, “The information may include personal identification information such as name, address, telephone number, and the like. The information may also include categorical information such as age, race, zip code, profession, years of schooling, political affiliation, and the like”; ¶0139; ¶0141).

As to claim 3, Golden discloses the method of claim 1, wherein said multiple users are located anywhere in the world (¶0080; ¶0102; ¶0139, “a list of potential survey participants segregated by various demographic criteria, for example age, gender, zip code, and the like”; ¶0141). 

As to claim 4, Golden discloses the method of claim 1, wherein distributing said subject matter can be in a variety of different forms including questionnaires, surveys, videos, audio files (¶0008, “The survey questions are designed to elicit responses that reveal certain information about the survey participant”; ¶0089, “some survey answers may include selecting from a group of images, selecting from multiple audio clips, selecting from multiple video clips, responding with a participant provided image, audio, or another file”). 

As to claim 5, Golden discloses the method of claim 1, wherein providing viewpoints can be operated by selecting one of several choices (¶0089, “some survey answers may include selecting from a group of images, selecting from multiple audio clips, selecting from multiple video clips; ¶0121, “some potential survey participants may desire surveys that have answer choices embedded”).

As to claim 6, Golden discloses the method of claim 1, wherein said platforms includes internet-based platforms unto where said subject matter initially posted and third-party internet-based platforms (Figs. 4A-4D; ¶0068, “A survey host is generally different than a survey requestor, which is a party or person who creates a specific survey”; ¶0077, “FIG. 4C, many web pages can be presented on website 132 with choices for many potential questions”). 

As to claim 7, Golden discloses the method of claim 1, wherein said platforms include websites and digital social media platforms (¶0009, “The survey participants may be contacted via many methods such as the mail, telephone, email, face-to-face questioning, Internet websites, or other means”; ¶0034, “website 132”; ¶0089, “some survey answers may include selecting from a group of images, selecting from multiple audio clips, selecting from multiple video clips).

As to claim 8, Golden discloses the method of claim 1, wherein providing viewpoints by said multiple users can be operated in any language (¶0074, “Choices regarding language include the choice of national language, the local dialect..”; ¶0096, “survey web-software application 118 for presentation on website 132 

As to claim 9, Golden discloses the method of claim 1, wherein accessing said subject matter involves utilizing a variety of devices including portable devices (126-128, Fig. 1; ¶0042, “a mobile device 126, a laptop computer 128”; ¶0050, “mobile wireless device useful for implementing a system and method to perform surveys. Many other mobile devices, including personal media players (PMP's), personal digital assistants (PDA's), handheld personal computers (HPC's)”). 

As to claim 10, Golden discloses the method of claim 1, wherein said user data can further be auto-collected during answering said subject matter (¶0041, “The results of the surveys are collected, analyzed, and consolidated with survey expertise embedded in the survey web-software application 118”). 

 	As to claim 11, it is rejected for the same reasons set forth in claim 1 above. In addition, Golden discloses: 
entering a subject matter of said global issue by said presenter unto said platforms (¶0021, “The requestor provides information for a survey topic and to select questions to be asked. The computing platform generates the survey from the selected survey topic and the selected questions to be asked”); 
delivering said subject matter to said users of platforms (¶0030, “The surveys may be pushed out to predetermined survey participants that have chosen to receive surveys of selected subject matter”); 
said users of platforms providing responses to said subject matter (Figs. 4E-5A; ¶0009, “The survey participants provide answers to survey questions, and the answers provided constitute raw data”; ¶0013, “When participants access and complete the survey, the survey author receives information related to how particular questions on the survey have been answered”); 
compiling results of said responses and generating statistical information 
(¶0041, “The results of the surveys are collected, analyzed, and consolidated with survey expertise embedded in the survey web-software application 118”; ¶0082; ¶0140, “When the requested number of completed surveys has been received, the survey results are compiled and summary and/or complete statistics are provided to the survey requestor”). 

As to claim 12, Golden discloses the method of claim 12, wherein said presenter can further enter profile data comprising country, age, preferred language, and image of said presenter (Figs. 4E-5A; ¶0080, “gender, age, household income, geographic location, hobbies, or any other single or composition of characteristics”; ¶0102, “The information may include personal identification information such as name, address, telephone number, and the like. The information may also include categorical information such as age, race, zip code, profession, years of schooling, political affiliation, and the like”; ¶0139; ¶0141).

As to claim 13, Golden discloses the method of claim 12, wherein said responses further comprise user data including country, age, and gender of said users (Figs. 4E-5A; ¶0080, “gender, age, household income, geographic location, hobbies, or any other single or composition of characteristics”; ¶0102, “The information may include personal identification information such as name, address, telephone number, and the like. The information may also include categorical information such as age, race, zip code, profession, years of schooling, political affiliation, and the like”; ¶0139; ¶0141).

As to claim 14, Golden discloses the method of claim 12, wherein said platforms can be direct platforms and third-party platforms (Figs. 4A-4D; ¶0068, “A survey host is generally different than a survey requestor, which is a party or person who creates a specific survey”; ¶0077, “FIG. 4C, many web pages can be presented on website 132 with choices for many potential questions”). 

As to claim 15, Golden discloses the method of claim 13, wherein said country data can be obtained by global positioning satellite tracking incorporated within said platforms and users offering while providing responses to said subject matter (¶0050, “global position system (GPS's)”; ¶0080, “geographic location”). 

As to claim 16, it is rejected for the same reasons set forth in claim 1 above. In addition, Golden discloses Golden discloses:
a platform allowing a presenter to enter a subject matter of said particular issues for worldwide dissemination (¶0021, “The requestor provides information for a survey topic and to select questions to be asked. The computing platform generates the survey from the selected survey topic and the selected questions to be asked”); 
devices controlled by platform users that can access said platform via an internet-based environment (Fig. 1; ¶0037, “The web server application hosts particular static and dynamic web page screen data that users of the Internet are capable of interactively viewing”); 
a remote processor for compiling and analyzing said answers (104, Fig. 1; ¶0041, “The results of the surveys are collected, analyzed, and consolidated with survey expertise embedded in the survey web-software application 118”; ¶0082; ¶0140, “When the requested number of completed surveys has been received, the survey results are compiled and summary and/or complete statistics are provided to the survey requestor”); and 
a remote storage device for storing said subject matter and said answers (118a, Fig. 1; ¶0021, “Survey responses from the computing devices are stored and organized”; ¶0063, “information in the repository 118a can be updated at the time the survey is requested and after survey responses are received from survey participants”; ¶0082; ¶0103, “The survey participant profile, also called a personal profile, is stored in the data repository 118a”). 

As to claim 17, Golden discloses the system of claim 16, said platform further incorporate a global positioning satellite tracking system for determining the location of said platform users (¶0050, “global position system (GPS's)”; ¶0080, “geographic location”). 
 
As to claim 18, Golden discloses the system of claim 16, wherein said answers further include user data, said user data includes country, age, and gender of said users (Figs. 4E-5A; ¶0080, “gender, age, household income, geographic location, hobbies, or any other single or composition of characteristics”; ¶0102, “The information may include personal identification information such as name, address, telephone number, and the like. The information may also include categorical information such as age, race, zip code, profession, years of schooling, political affiliation, and the like”; ¶0139; ¶0141).

As to claim 19, Golden discloses the system of claim 16, wherein said devices include portable devices, laptops, mobile phones, tabletops, computers (126-128, Fig. 1; ¶0042, “a mobile device 126, a laptop computer 128”; ¶0050, “mobile wireless device useful for implementing a system and method to perform surveys. Many other mobile devices, including personal media players (PMP's), personal digital assistants (PDA's), handheld personal computers (HPC's)”). 

As to claim 20, Golden discloses the method of claim 16, wherein said platform has auto-translation capability, said capability allows an originally entered subject matter to be translated into different languages (¶0096, “the web-software application 118 is capable of translating the information entered by a survey participant .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kopikare et al. (US 2018/0308113), Basu et al. (US 2008/0275849), Ball et al. (US 2016/0078035), King et al. (US 2013/0302776), Hernandez (US 2020/0034487), Nowak et al. (US 2014/0358636) disclose distributing electronic surveys to parties of an electronic communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 28, 2021